Boyce, J.,
(dissenting):
My view of the question now before us is that the warrant annexed to the obligation in this case authorizes the entry of a judgment thereon at the suit of F. L. Hardesty by his initials against John H. Dickerson. And this is so because such an entry would pursue the said warrant of attorney. In this we agree.
But since the obligation with the warrant thereto annexed was executed and delivered to F. L. Hardesty, he has assigned the same to T. H. Kelley, in whose favor as assignee judgment has been entered by his initials in the same manner in which the said obligation was assigned to him. Does the said warrant authorize this ? Upon inspection it is found that the warrant not only authorizes the entry of a judgment in favor of F. L. Hardesty but likewise in favor of “ his executors, administrators or assigns.”
In the limited time which I have to consider the question, it seems to me, in the absence of any authorities to the contrary, that the judgment so entered is authorized in that the terms of the warrant, embracing as it does the assignee, are pursued. And further that the same rule of construction of a warrant of attorney which permits the entry of a judgment in favor of the plaintiff therein by his initials, contrary to the general rule in actions, should be extended to an assignee by his initials whenever the warrant, as in this case, embraces the assignee.
For these reasons I do not think the judgment should be reversed.